Title: From Thomas Jefferson to Martha Jefferson Randolph, 1 November 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Nov. 1. 08.
                  
                  Mr. Bacon delivered your letter & every thing else safely. I had ordered a gross of bottles to be bought: but I will now countermand them. I send on corks by the stage, for I think that water casks should be trusted no longer than necessary. the letter & bundle for Jefferson shall be forwarded. certainly the residue of Buffon ought to be sent on to him to the care of mr Jefferson. when he went to Philadelphia I gave him letters to some of my friends, apprising them at the same time that I did not wish it to be the means of drawing him into society so as to interfere with the pursuits which carried him there and for which all his time would be little enough. I have since recieved the inclosed from Dr. Rush which I send for your perusal & that of mr Randolph & to be returned to me. I had advised Jefferson every evening to commit to writing the substance of the two lectures he will have heard in the day. if to that he adds the Doctor’s advice, he will be fully employed. as soon as my attak of rheumatism came on, I applied flannel to the part, & toasted a great deal before the fire. it carried it off compleatly in four days, and I am persuaded the attack at Monticello might have been shortened in the same way had it been suspected to be rheumatism. Mr Burwell past through town a day or two ago, in such a hurry to his wedding that he did not call on us. our campaign opens on Monday, for which we are all preparing. present me affectionately to mr Randolph & the family. ever tenderly yours.
                  
                     Th: Jefferson 
                     
                  
               